Citation Nr: 1602169	
Decision Date: 01/19/16    Archive Date: 01/27/16

DOCKET NO.  10-47 306A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to additional non-service connected burial benefits.


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to November 1993.  He died in August 2009.  The appellant is his surviving step-daughter.

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that in an October 2010 administrative decision the RO granted  the appellant non-service connected burial benefits in the amount of $412.50.  Thereafter, the appellant submitted a notice of disagreement (NOD) in December 2010 (see "Appeal Checklist" dated December 21, 2010, in Virtual VA (VVA))  and in May 2011 (see "Congressionals" and "Funeral Bill/Expenses" dated May 5, 2011, in VVA).  The RO acknowledged the appellant's NOD in June 2011 and the appellant elected the decision review officer appeals process in August 2011 (see "Fax Cover Sheet" dated August 5, 2011, in VVA).  However, it does not appear that a statement of the case (SOC) has been issued or that the appeal has been withdrawn.  Accordingly, the Board finds that a remand of this claim for issuance  of an SOC is necessary.  See Manlincon v. West, 12 Vet. App. 238 (1999).  After the SOC has been issued, the claim should be returned to the Board only if the appellant perfects an appeal as to the issue in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997). 

Accordingly, the case is REMANDED for the following action:

The AOJ should issue a statement of the case    concerning the issue of entitlement to additional        non-service connected burial benefits so that the appellant may have the opportunity to complete an appeal on that issue (if she so desires) by filing a timely substantive appeal.  This issue should only be returned to the Board if a timely substantive appeal is filed. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




